NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GLORIA DOSAL CARRILLO,                          No.    15-72887

                Petitioner,                     Agency No. A206-548-737

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Gloria Dosal Carrillo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her applications for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Dosal Carrillo

failed to establish she suffered harm that rose to the level of persecution. See

Tamang v. Holder, 598 F.3d 1083, 1091-93 (9th Cir. 2010) (no past persecution

where petitioner did not personally suffer harm). Substantial evidence also

supports the agency’s determination that Dosal Carrillo failed to establish the harm

she fears in Mexico would be on account of a protected ground. See Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”). Thus, Dosal Carrillo’s asylum and

withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Dosal Carrillo failed to show it is more likely than not she would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      As stated in the court’s February 23, 2016 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                    15-72887